IN T H E C O U R T O F A P P E A L S O F T E N N E S S E E ,
                                                        A T J A C K S O N

                       _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _

                                                                           )
W IL L IE J E A N               C H E R R Y JO H N S O N ,                 )             S h e lb y C o u n ty C ir c u it C o u r t
                                                                           )             N o . 1 5 0 8 4 3 R .D .


V S .
     P la in tiff/A p p       e lla n t.                                   )
                                                                           )
                                                                           )
                                                                                                                                   FL E
                                                                                                                                    I D
                                                                                         C .A . N o . 0 2 A 0 1 - 9 9 0 1 - C V - 0 0 0 1 5
                                                                           )                                                     S e p te m b e r 1 4 , 1 9 9 9
J A M E S F R A N           K L IN J O H N S O N ,                         )
                                                                           )                                                      C e c il C r o w s o n , J r .
     D e fe n d a n t/A     p p e lle e .                                  )                                                    A p p e lla te C o u r t C le r k
                                                                           )
_ _ _ _ _ _ _ _ _ _ _ _ _    _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _   _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _

F r o m th e C ir c u it C o u r t o f S h e lb y C o u n ty a t M e m p h is .
H o n o r a b le R o b e r t L . C h ild e r s , J u d g e



R o n a ld D . K r e ls te in , M e m p h is , T e n n e s se e
A tto rn e y fo r P la in tiff/A p p e lla n t.


D e n n is J . S o s s a m a n , M e m p h is , T e n n e s se e
A tto r n e y fo r D e fe n d a n t/A p p e lle e .



O P IN IO N F IL E D :

A F F IR M E D A N D R E M A N D E D


                                                                           F A R M E R , J .

C R A W F O R D , P .J ., W .S .: ( C o n c u rs )
L I L L A R D , J .: ( C o n c u rs )
                          P l a i n t if f W i ll ie J e a n C h e r r y J o h n s o n ( W i f e ) a p p e a l s th e tr ia l c o u rt’ s ju d g m e n t

d e n y in g h e r p e t i t i o n t o m o d i f y a f i n a l d i v o r c e d e c r e e p r e v i o u s ly e n t e re d b y t h e c o u r t i n D e c e m b e r

1 9 9 6 . W e a ff irm         th e tria l c o u rt’s ju d g m e n t b a s e d u p o n o u r c o n c lu s io n th a t th e d is p o s itio n o f th is

c a s e i s c o n t r o l l e d b y t h i s c o u r t ’ s d e c i s i o n i n G i l l i l a n d v . S ta n le y , N o . 0 2 A 0 1 - 9 6 0 3 - G S - 0 0 0 5 6 , 1 9 9 7

W L 1 8 0 5 8 7 ( T e n n . A p p . A p r. 1 6 , 1 9 9 7 ) (n o p e r m . a p p . file d ).



                          T h e p a r tie s w e r e m a r r ie d in 1 9 6 7 a n d w e r e s e p a r a te d i n 1 9 9 4 a f te r tw e n t y - s e v e n y e a r s

o f m a r r ia g e . T h r o u g h o u t th i s tim e , D e f e n d a n t /A p p e lle e J a m e s F r a n k lin J o h n s o n ( H u s b a n d ) w a s o n

a c tiv e d u ty w ith th e U n ite d S ta te s M a rin e C o r p s . A fte r th e ir s e p a ra tio n , th e p a rtie s e n te re d in to a

m a r i t a l d i s s o l u t io n a g r e e m e n t ( M D A ) w h i c h p u r p o r te d t o d iv i d e t h e H u s b a n d ’ s m ilita r y r e tir e m e n t

b e n e fits . A s p e rtin e n t, th e M D A p r o v id e d th a t



                                       H u s b a n d a g r e e s th a t W if e s h a ll r e c e i v e th e s u m o f $ 1 ,8 4 5 .0 0
                          p e r m o n th a s s u p p o rt c o m m e n c in g M a y 1 , 1 9 9 6 , a n d c o n tin u in g u n til
                          F e b r u a ry 1 , 1 9 9 7 , a t w h i c h t i m e H u s b a n d w i l l b e g in r e c e iv i n g h is
                          m i li ta r y re tire m e n t. In th e e v e n t th a t H u s b a n d ’s m ilita ry r e tir e m e n t
                          c o m m e n c e s s o o n e r th a n F e b ru a ry 1 , 1 9 9 7 , s u p p o rt p a y m e n ts w ill s to p
                          a s o f th a t d a te . In th e e v e n t th a t re tire m e n t d o e s n o t b e c o m e e ff e c tiv e
                          u n til a fte r F e b r u a ry 1 , 1 9 9 7 , th e n a lim o n y w i ll c o n t in u e u n t il th e f i r s t
                          o f th e m o n th f o llo w in g th e e f fe c tiv e d a te o f r e tir e m e n t. U p o n
                          r e tir e m e n t, W ife s h a ll re c e iv e o n e -h a lf o f a ll m ilita ry re tir e m e n t
                          b e n e f its d u e th e H u s b a n d .

                                       . . . .

                                        H u s b a n d f u r th e r a g r e e s th a t h e w ill p r o v i d e p r o p e r n o tic e to
                          t h e a p p ro p r ia te m i li ta r y p a y d is b u r s e m e n t o f f ic e o f W if e ’s e n title m e n t
                          t o r e c e i v e o n e - h a lf o f a ll r e t i r e m e n t b e n e f i t s H u s b a n d r e c e iv e s
                          e ff e c tiv e w ith h is re tire m e n t fro m th e a c tiv e d u ty w ith th e U n ite d
                          S t a t e s M a r i n e C o r p s . A c o p y o f th e l e t t e r m a k in g th e d e s i g n a ti o n
                          s h a ll b e f o rw a rd e d to W ife w ith in 1 4 d a y s a fte r th e n o tic e h a s b e e n
                          g i v e n to th e a p p r o p r ia te d is b u r s e m e n t o f f i c e . H u s b a n d a g r e e s th a t
                          W i f e s h a ll b e e n title d to p r o v id e th e d is b u r s e m e n t o f f ic e w ith a c o p y
                          o f th e [ M D A ] o r a n y o t h e r a p p ro p ria te o r d e r, in c lu d in g a Q u a lifie d
                          D o m e s tic R e la tio n s O r d e r . H u s b a n d a g r e e s to e x e c u t e a Q u a l if ie d
                          D o m e s tic R e l a tio n s O r d e r f o r e n tr y i n th is c a u s e a n d a g r e e s t o
                          p r o v i d e a p p r o p r ia te in f o r m a tio n to c o u n s e l f o r W if e .



                          I n e n t e r in g th e f in a l d i v o r c e d e c r e e , th e t ria l c o u rt a d o p te d , a p p ro v e d a s e q u ita b le , a n d

in c o r p o r a te d b y r e fe re n c e th e te rm s a n d p ro v is io n s o f th e p a rtie s ’ M D A . In d o in g s o , th e tria l c o u rt

s p e c i f i c a l l y r e f e r r e d t o t h e M D A ’ s p r o v i s i o n s d i v i d i n g t h e H u s b a n d ’ s m i l i t a r y r e t ir e m e n t b e n e f it s :



                          T h e C o u r t s p e c if ic a lly a p p r o v e s th a t p o r tio n o f th e [ M D A ] w h i c h
                            p r o v i d e s th a t [ th e W if e ] s h a ll b e e n tit l e d t o r e c e iv e 5 0 % o f a ll
                            m i li ta r y r e t ir e m e n t b e n e f its d u e to [ th e H u s b a n d ] u p o n h is r e tir e m e n t
                            f ro m a c t iv e d u ty w ith th e U n ite d S ta t e s M a r in e C o r p s .



                            T h e tria l c o u rt a lso se t fo rth c e rtain o rd e rs in th e fin a l d iv o rc e d e c re e th a t w e re

d e s ig n e d to e n s u r e c o m p lia n c e w ith th e M D A ’ s p r o v is io n s d iv id in g th e H u s b a n d ’ s m ilita ry

re tire m e n t b e n e fits . T h e tria l c o u rt o r d e re d



                            th a t th e C le rk o f th e C o u rt p r o v id       e [ th e W if e ] w ith a c e rtif ie d c o p y o f
                            th e F in a l D e c re e in a c c o rd a n c e w         ith th e U n ifo r m e d S e rv ic e s F o rm e r
                            S p o u s e ’ s P r o te c tio n A c t, 1 0 U .S         .C . § 1 4 0 8 , s o th a t [ th e W if e ] m a y
                            c o m p ly w ith F o r m D D 2 2 9 3 a n d               r e c e iv e h e r s h a r e o f th e r e ti r e m e n t
                            b e n e fits d u e a n d o w in g to [th e H            u s b a n d ].



T h e t r ia l c o u r t a ls o o r d e re d “ th a t u p o n th e re tir e m e n t o f [ th e H u s b a n d ] f r o m a c tiv e d u ty , [ th e W if e ]

s h a ll r e c e iv e 5 0 % o f a ll r e ti r e m e n t b e n e f i t s d u e [ t h e H u s b a n d ] .” F in a ll y , t h e tr i a l c o u rt i n d i c a te d t h a t

it w a s r e t a i n i n g “ j u r i s d i c t i o n o v e r t h i s m a t te r i n o r d e r t o e n f o r c e a ll rig h ts a n d r e m e d i e s w h i c h m a y

b e a v a i la b l e p u r s u a n t to t h e U n i f o r m e d S e r v i c e s F o r m e r S p o u s e s ’ P r o t e c tio n A c t, 1 0 U .S .C . § 1 4 0 8 .”



                            T h e W ife in itia te d th e p re s e n t p r o c e e d in g in M a y 1 9 9 8 w h e n s h e file d a p e titio n to

m o d if y th e f in a l d i v o r c e d e c r e e . A s g r o u n d s f o r m o d if ic a tio n , th e W if e ’s p e titio n c o n ta in e d th e

f o l l o w i n g a ll e g a t i o n s :



                                        In a c c o rd a n c e w          ith th e [M D         A ] a n    d th e F in          a l D e cre e o f
                            D iv o rc e , o n c e [th e H u s         b a n d ] re tire d       f ro m   a c tiv e d u t      y , [th e W ife ]
                            b e g a n re c e iv in g h e r sh a         r e o f [th e H      u sb an d    ’ s ] r e tir e m      e n t b e n e f its .
                            [ T h e W if e ] r e c e iv e d $ 1         ,4 4 6 . 0 0 m o n    th ly re   p re s e n tin g         5 0 % o f [th e
                            H u s b a n d ’ s ] r e tir e m e n t b    e n e f its .

                                         S o m e tim e in la te 1 9 9 7 , [th e H u s b a n d ] d e c id e d to a c c e p t p a r t
                            o f h is r e tir e m e n t p a y a s s e r v ic e c o n n e c t e d d is a b ility b e n e f its . T h e s e
                            b e n e f its a re r e c e iv e d b y [ th e H u s b a n d ] ta x f re e .

                                         H o w e v e r,      fe d e r a l la w d o e s n      o t tre a t d is a b ility b e n e fits a s
                            m a rita l p ro p e rty fo       r th e p u rp o s e s o f b e     in g d iv id e d a s a p o rtio n o f th e
                            m a rita l e s ta te . A s        a re su lt, th e a m o u n       ts n o w b e in g r e c e iv e d b y [th e
                            H u s b a n d ] a s d is a b     ility , $ 3 9 9 .0 0 p e r m        o n th , a re su b tra c te d fro m h is
                            to ta l g r o s s r e tir e m   e n t p a y o f $ 2 ,9 2 9 .0     0 . [T h e W ife ’s ] s h a re o f [th e
                            H u s b a n d ’s ] r e tir e    m e n t b e n e fits h a s          d r o p p e d fr o m $ 1 ,4 4 6 .0 0 to
                            $ 1 ,2 6 5 .0 0 .



                            In o rd e r to re c o u p th is lo s s , th e W ife a s k e d th e tria l c o u rt to e n te r a n o rd e r m o d ify in g
th e fin a l d iv o rc e d e c re e b y



                          re q u irin g [th e       H u s b a n d ] to p a y a s a lim o n y t h         e s u m o f $ 1 8 1 .0 0        p      er
                          m o n th re p re se        n tin g th e d if f e re n c e b e tw e e n w        h a t [th e W ife ] w o        u      ld
                          h a v e re c e iv e d         u n d e r th e M D A , a n d th e a m            o u n t th a t s h e i s n      o      w
                          r e c e iv in g b a s e    d u p o n th e u n ila te ra l m o d if ic a        tio n o f th e re tir e m         e    n t
                          b e n e fits o w e d        to [ th e H u s b a n d ].



                          T h e W if e la te r a m e n d e d h e r m o d if ic a tio n p e t itio n to a s s e rt, a s a n a lte rn a tiv e g ro u n d ,

th a t th e W if e w a s e n title d t o r e lie f f r o m               t h e f in a l d i v o r c e d e c r e e p u r s u a n t t o r u l e 6 0 .0 2 o f t h e

T e n n e s se e R u le s o f C iv il P ro c e d u r e . A s a m e n d e d , th e W ife ’s p e titio n a s se rte d th a t th e r e d u c tio n in

th e H u s b a n d ’ s r e tir e m e n t b e n e f its c o n s titu t e d “ a n y o t h e r r e a s o n j u s tif y i n g r e lie f f r o m th e o p e r a tio n

o f th e ju d g m e n t .” S e e T .R .C .P . 6 0 .0 2 (5 ). In s u p p o r t o f h e r a m e n d e d p e titio n , th e W if e s u b m itte d

a n a f f i d a v i t w h i c h a v e r re d th a t , p r io r to e x e c u t in g th e M D A , th e H u s b a n d f a ile d t o i n f o r m th e W if e

th a t h e a lr e a d y h a d b e g u n p r o c e e d in g s to d e t e r m in e w h e th e r h e c o u l d r e c e iv e d i s a b i lity p a y u p o n h i s

r e t ir e m e n t f ro m th e U n ite d S ta t e s M a r in e C o r p s . T h e W i f e ’ s a f f i d a v i t f u r t h e r a v e r r e d th a t s h e d id

n o t l e a r n o f t h e r e d u c t i o n i n b e n e f it s u n t i l s o m e ti m e a f t e r J a n u a r y 1 , 1 9 9 8 , w h e n s h e l e a r n e d t h a t

h e r m o n th ly p a y m e n t w a s b e in g r e d u c e d fr o m $ 1 ,4 4 6 .0 0 to $ 1 ,2 6 5 .0 0 .



                         I n O c to b e r 1 9 9 8 , th e tr ia l c o u r t e n t e r e d i ts ju d g m e n t d e n y i n g th e W if e ’ s p e titio n to

m o d if y th e f in a l d i v o r c e d e c r e e . I n d e n y i n g t h e W if e ’ s p e titio n , th e t r ia l c o u r t f o u n d t h a t th i s c o u r t ’ s

d e c is io n in G illila n d v . S ta n le y , N o . 0 2 A 0 1 -9 6 0 3 -G S - 0 0 0 5 6 , 1 9 9 7 W L 1 8 0 5 8 7 ( T e n n . A p p . A p r. 1 6 ,

1 9 9 7 ) ( n o p e r m . a p p . f ile d ) , w a s c o n t r o l li n g . T h e W i f e h a s a p p e a le d , c o n te n d in g th a t th e t r ia l c o u r t

e r r e d in r u lin g th a t th e p a r tie s ’ M D A d id n o t r e q u ir e th e H u s b a n d to p a y o n e - h a lf o f h is d is a b ility

b e n e f its to t h e W if e .



                         W e       a g r e e    w ith      th e     tria l    c o u rt’s      ru lin g      th a t    G illi la n d            v.     S ta n le y ,   N o .

0 2 A 0 1 -9 6 0 3 -G S - 0 0 0 5 6 , 1 9 9 7 W L 1 8 0 5 8 7 ( T e n n . A p p . A p r. 1 6 , 1 9 9 7 ) (n o p e r m . a p p . file d ),

c o n tr o l s t h e o u t c o m e o f t h i s c a s e . I n G i l l i l a n d v . S t a n l e y , t h e f in a l d i v o r c e d e c r e e , e n t e r e d i n J u l y

1 9 8 9 , o r d e re d th e h u s b a n d to p a y b y a llo tm e n t to th e w if e th ir ty - f iv e p e r c e n t ( 3 5 % ) o f th e h u s b a n d ’s

m i li ta r y r e tir e m e n t b e n e f its w h e n th e s a m e v e s te d a s l o n g a s t h e h u s b a n d r e c e i v e d th e s e b e n e f its .

W h e n th e h u s b a n d r e tir e d i n 1 9 9 0 , th e w if e b e g a n r e c e iv i n g 3 5 %                         o f th e h u s b a n d ’ s m ilita r y

r e t ir e m e n t b e n e f i t s i n a c c o r d a n c e w i t h t h e t e r m s o f t h e f in a l d i v o r c e d e c r e e . S o m e t i m e l a t e r ,
h o w e v e r , th e h u s b a n d “ c a u s e d h i s m ilita r y r e tir e m e n t b e n e f its to b e d e c r e a s e d w h e n h e e l e c te d t o

w a iv e a p o r t i o n o f t h e r e ti r e m e n t p a y s o t h a t h e i n s t e a d c o u l d r e c e iv e V e t e r a n ’ s A d m i n i s tr a t i o n

d i s a b i l i t y p a y m e n t s .” G i l l i l a n d v . S t a n l e y , 1 9 9 7 W L 1 8 0 5 8 7 , a t * 1 .1 T h e d e c r e a s e in t h e h u s b a n d ’ s

m ilita ry re tire m e n t b e n e fits “ re s u lte d in a c o rre s p o n d in g re d u c tio n in th e a m o u n t o f re tire m e n t

b e n e f i t s b e in g p a i d t o [ th e w i f e ] a s h e r d i v i s io n o f m a r i t a l p r o p e r ty .” I d .



                          W h e n th e w if e d i s c o v e r e d th e h u s b a n d ’s a c tio n s , s h e file d a p e titio n s e e k in g to

e n f o r c e th e p r o v is io n s o f th e f in a l d i v o r c e d e c r e e . G i l l i l a n d v . S t a n l e y , 1 9 9 7 W L 1 8 0 5 8 7 , a t * 1 .

S p e c if ic a lly , t h e w i f e a s k e d t h e t r ia l c o u r t to i n c r e a s e h e r in te re s t in th e h u s b a n d ’s m ilita ry r e tir e m e n t

b e n e fits fro m      3 5 %    to 4 9 .5 %       s o t h a t s h e w o u l d r e c e iv e t h e s a m e a m o u n t s h e h a d r e c e iv e d p r io r to

th e h u s b a n d ’ s w a iv e r o f r e tir e m e n t p a y . I d ., a t * 3 . T h e t r ia l c o u r t d e n ie d t h e w if e ’ s re q u e s t, c itin g

t h e U n ite d S ta t e s S u p r e m e C o u r t’ s d e c is io n i n M a n s e ll v . M a n s e ll, 4 9 0 U .S . 5 8 1 ( 1 9 8 9 ) , a n d fin d in g

th a t th e h u s b a n d h a d a c t e d w ith in h is r ig h ts w h e n h e e le c te d to w a iv e a p o r tio n o f h i s re tir e m e n t p a y

in o r d e r t o r e c e i v e d is a b ility p a y m e n ts . I d ., at * 1 .



                          O n a p p e a l , t h i s c o u r t a f f ir m e d t h e t r i a l c o u r t’ s r e f u s a l t o i n c r e a s e t h e w i f e ’ s i n t e r e s t

in th e h u s b a n d ’ s m ilita r y r e tir e m e n t b e n e fits . W e firs t c ite d M a n s e ll v . M a n s e ll, 4 9 0 U .S . 5 8 1

( 1 9 8 9 ) , w h e re in “ th e U n i te d S ta te s S u p r e m e C o u r t h e l d t h a t , u n d e r th e F o r m e r S p o u s e s ’ P r o te c tio n

A c t, s ta t e c o u r ts d o n o t h a v e ‘ th e p o w e r to tr e a t a s p r o p e r t y d iv i s ib l e u p o n d i v o r c e m ilita r y

r e t ir e m e n t p a y th a t h a s b e e n w a i v e d to r e c e i v e v e t e r a n s ’ d is a b ility b e n e f its .’ ” G illila n d v . S ta n le y ,

1 9 9 7 W L 1 8 0 5 8 7 , a t * 2 ( q u o t in g M a n s e ll, 4 9 0 U .S . a t 5 9 4 - 9 5 ) ( f o o tn o te o m itte d ). W e a ls o q u o te d

fro m    J u s ti c e O ’ C o n n o r ’ s d i s s e n t i n M a n s e ll , w h e r e in s h e n o t e d t h a t “ [ t ] h e h a r s h r e a l i t y o f t h i s

h o l d i n g i s t h a t f o r m e r s p o u s e s . . . c a n , w i t h o u t t h e i r c o n s e n t , b e d e n i e d a f a i r s h a r e o f t h e ir e x -



            1
                A s w e e x p la in e d th e r e ,

                          [ i] n o r d e r to p r e v e n t d o u b le d ip p in g , a m ilita ry r e tir e e m a y re c e iv e
                          d is a b ility b e n e f its o n ly t o t h e e x te n t th a t h e w a i v e s a c o r re s p o n d in g
                          a m o u n t o f h is m ilita ry r e tir e m e n t p a y . [ 3 8 U .S . C . § 3 1 0 5 ( 1 9 8 2
                          e d . & S u p p . V )]. B e c a u s e d is a b ility b e n e fits a re e x e m p t fro m
                          f e d e r a l, s ta te , a n d lo c a l ta x a tio n , [ 3 8 U .S . C . § 3 1 0 1 ( a ) ( 1 9 8 2 e d . &
                          S u p p . V ) ] , m i l i t a r y r e ti r e e s w h o w a iv e th e ir r e ti r e m e n t p a y in f a v o r
                          o f d is a b ility b e n e f its in c re a s e th e ir a fte r- ta x in c o m e . N o t
                          s u r p r i s i n g l y , w a i v e r s o f r e t ir e m e n t p a y a r e c o m m o n .

G illila n d v . S ta n le y , 1 9 9 7 W L 1 8 0 5 8 7 , a t * 1 n .1 ( q u o t in g M a n s e ll v . M a n s e ll, 4 9 0 U .S . 5 8 1 ,
5 8 3 -8 4 (1 9 8 9 )).
s p o u s e ’s m ilita r y r e tir e m e n t p a y s i m p l y b e c a u s e h e e le c ts to i n c r e a s e h i s a fte r - ta x i n c o m e b y

c o n v e r t i n g a p o r t i o n o f th a t p a y i n to d i s a b i l i t y b e n e f i t s .” G i l l i l a n d v . S t a n l e y , 1 9 9 7 W L 1 8 0 5 8 7 , a t

* 3 ( q u o t in g M a n s e ll, 4 9 0 U .S . a t 5 9 5 ( O ’ C o n n o r , J ., d is s e n tin g ) ) .



                         N o tw ith s ta n d in g o u r r e c o g n itio n o f th is in e q u ity , w e a f f ir m e d th e tr ia l c o u rt’ s

d e c is io n , c itin g th e lo n g - s ta n d in g r u l e in t h i s s ta te th a t , o n c e a f in a l d i v o r c e d e c r e e b e c o m e s fin a l,

th e c o u r ts m a y n o t s u b s e q u e n t ly m o d if y t h e d e c r e e ’ s d iv i s io n o f m a r ita l p r o p e r ty . W e e x p la in e d th a t

th e h u sb a n d ’s



                         m i l i t a r y r e tir e m e n t b e n e f its , w h ic h a c c u m u la t e d d u r in g th e p a r tie s ’
                         m a r r i a g e , c o n s ti t u t e d m a r i t a l p r o p e r ty a v a i la b le f o r e q u it a b le
                         d is trib u tio n , s u b je c t to th e lim ita tio n s im p o s e d b y t h e F o rm e r
                         S p o u s e s ’ P r o t e c tio n A c t. T o w n e r v . T o w n e r , 8 5 8 S .W .2 d 8 8 8 , 8 9 1
                         ( T e n n . 1 9 9 3 ) . T h u s , th e p a y m e n t s to [ th e w if e ] in t h i s c a s e a r e , in
                         e f f e c t, a d i s tr i b u t i o n t o h e r o f a p o r ti o n o f [ t h e h u s b a n d ’ s ] m i l i t a r y
                         r e t ir e m e n t b e n e f its . I d . I n a s m u c h a s th e p a y m e n ts r e p re s e n t th e
                         d iv is io n o f m a r i ta l p r o p e r t y , t h e p a y m e n t s a re n o t s u b j e c t to
                         m o d if ic a tio n b y th e c o u r t. I d . a t 8 9 2 .

                                      . . . .

                                       In T e n n e s se e , . . . th e la w is c le a r: . . . th e d iv is io n o f m a rita l
                         p r o p e r ty i s n o t s u b j e c t t o s u b s e q u e n t m o d i f i c a t i o n b y th e c o u r t s .
                         T o w n e r v . T o w n e r , 8 5 8 S .W .2 d 8 8 8 , 8 9 2 ( T e n n . 1 9 9 3 ) ; J o n e s v .
                         J o n e s , 7 8 4 S .W .2 d 3 4 9 , 3 5 1 ( T e n n . A p p . 1 9 8 9 ) . M o r e o v e r ,
                         T e n n e s se e la w d o e s n o t a p p e a r to a ffo rd re lie f fro m ju d g m e n t u n d e r
                         t h e c i r c u m s ta n c e s o f th i s c a s e . S e e , e .g . , D u n c a n v . D u n c a n , 7 8 9
                         S .W .2 d 5 5 7 , 5 6 4 ( T e n n . A p p . 1 9 9 0 ) ( d e n y in g w if e ’ s m o t io n f o r re lie f
                         f r o m ju d g m e n t u n d e r “ c a tc h - a ll” p r o v is io n o f T .R .C .P . 6 0 .0 2 ( 5 )
                         w h e r e , b a s e d o n t e s tim o n y o f h u s b a n d ’s a c c o u n ta n ts , tr ia l c o u rt
                         v a l u e d h u s b a n d ’ s b u s in e s s a t $ 4 0 0 ,0 0 0 b u t , p e n d i n g a p p e a l o f fin a l
                         d i v o r c e d e c r e e , h u s b a n d s o ld b u s in e s s fo r $ 2 .5 m illi o n ); . . . .
                         A c c o r d i n g l y , w e a r e c o n s tr a in e d to c o n c lu d e th a t th e tr ia l c o u rt in th is
                         c a s e c o r r e c t l y d e c l in e d t o m o d i f y t h e p r o p e r t y p r o v i s io n s o f t h e f in a l
                         d i v o r c e d e c r e e r e l a t iv e t o [ t h e w i f e ’ s ] i n t e r e s t in [ th e h u s b a n d ’ s ]
                         m ilita ry re tire m e n t b e n e fits .



G illila n d v . S ta n le y , 1 9 9 7 W L 1 8 0 5 8 7 , a t * * 3 - 5 ( f o o tn o te s a n d c ita tio n s o m itte d ).



                         I n t h e p r e s e n t c a s e , th e W if e a s k e d t h e t r ia l c o u r t to m o d if y th e a lim o n y p r o v is io n s

o f t h e f in a l d i v o r c e d e c r e e ra t h e r th a n t h e d e c r e e ’ s p r o p e r ty p r o v i s i o n s . N e v e r th e l e s s , w e c o n c lu d e

th a t t h e s a m e p r in c i p l e s a p p l y a n d th a t G illila n d v . S ta n le y re q u ire s th is c o u rt to a ff irm                      th e tria l

c o u r t ’ s j u d g m e n t d e n y in g t h e W i f e ’ s p e ti t i o n t o m o d i f y . L i k e th e d i v i s i o n o f p r o p e r t y , a n a w a r d o f

a lim o n y in s o lid o ( a s o p p o s e d to a n a w a rd o f a lim o n y in fu tu r o ) is n o t s u b je c t to m o d ific a tio n o n c e
a d i v o r c e d e c r e e b e c o m e s fin a l . S e lf v . S e lf , 8 6 1 S .W .2 d 3 6 0 , 3 6 3 ( T e n n . 1 9 9 3 ) ; D a y v . D a y , 9 3 1

S .W .2 d 9 3 6 , 9 3 9 ( T e n n . A p p . 1 9 9 6 ) ; B r e w e r v . B r e w e r , 8 6 9 S .W .2 d 9 2 8 , 9 3 5 ( T e n n . A p p . 1 9 9 3 ) .

In o u r v i e w , th e a l im o n y a w a r d e d b y t h e tr ia l c o u r t in t h i s c a s e c o u ld o n l y b e c h a r a c te r iz e d a s a n

a w a r d o f a lim o n y in s o lid o . S e e S e lf , 8 6 1 S .W .2 d a t 3 6 2 - 6 3 .2 A s s u c h , th e a l im o n y a w a r d w a s n o t

s u b je c t to m o d if ic a tio n b y th e tr ia l c o u rt a ft e r t h e d iv o rc e d e c re e b e c a m e fi n a l.



                          In a c c o rd a n c e w ith G illila n d v . S ta n le y , w e fu rth e r c o n c l u d e t h a t th e W if e w a s n o t

e n title d to re lie f fro m            t h e f in a l d i v o r c e d e c r e e p u r s u a n t t o r u l e 6 0 .0 2 ( 5 ) o f t h e T e n n e s s e e R u l e s o f

C iv il P r o c e d u r e , w h ic h a u th o r iz e s th e tr ia l c o u rt to r e lie v e a p a r ty f r o m a fin a l ju d g m e n t f o r “ a n y

o t h e r re a s o n ju s tif y in g re lie f f ro m th e o p e ra tio n o f t h e ju d g m e n t.” T .R .C .P . 6 0 .0 2 (5 ). I n G illila n d v .

S ta n le y , w e o b s e rv e d th a t “ T e n n e s s e e la w d o e s n o t a p p e a r to a f f o r d r e l i e f f r o m ju d g m e n t u n d e r th e

c ir c u m s ta n c e s o f th is c a s e .”                   G illila n d v . S ta n le y , 1 9 9 7 W L 1 8 0 5 8 7 , a t * 5 .                                 I n m a k in g th is

o b s e rv a tio n , w e c ite d D u n c a n v . D u n c a n , 7 8 9 S . W .2 d 5 5 7 , 5 6 4 ( T e n n . A p p . 1 9 9 0 ) , w h e re in th is

c o u r t e x p l a i n e d t h a t , d e s p i t e i t s b r o a d l a n g u a g e , t h e c a t c h - a ll 3 p r o v i s i o n o f r u l e 6 0 .0 2 ( 5 )



                          h a s b e en n       a       rro w ly c o n       stru e d . T y le r v . T y le r , 6            7 1 S .W .2 d 4 9 2 , 4 9 5
                          (T e n n . C t.      A        p p . 1 9 8 4 ).      It is in te n d e d to p r o v id e          p o s t-ju d g m e n t re lie f
                          o n ly in th e         m       o s t u n iq u e    , e x c e p ti o n a l, o r e x t r a o r d    in a r y c ir c u m s ta n c e s .
                          J e rk in s v .        M        c K in n e y ,    5 3 3 S .W .2 d 2 7 5 , 2 8 0 ( T               e n n . 1 9 7 6 ); T yler v.
                          T y le r , 6 7 1           S .W .2 d 4 9 2         , 4 9 5 (T e n n . C t. A p p . 1 9             8 4 ).

                                             [R u le ] 6       0 .0 2 ( 5 ) ’ s s ta n d a r d s a re m o r e d e m a n d in g th a               n th o s e
                          a    p p lic a b le to th           e o th e r g r o u n d s f o r [ r u l e ] 6 0 .0 2 r e lie f . T e n                 n e s se e
                          D      e p ’t o f H u m a           n [ S e r v s .] v . B a r b e e , 6 8 9 S .W .2 d 8 6 3 , 8 6 6                       (T e n n .
                          1    9 8 5 ) . It i s , a s             a g e n e ra l r u le , a p p l i c a b le to s itu a tio n s th a t            a re n o t
                          c   o v e r e d b y th e           o th e r c la u s e s in [ r u le ] 6 0 .0 2 o r t o c a s e s o f e                  x trem e
                          h    a rd s h ip . S e e 7             J . M o o re , J . L u c a s & G . G ro th e e r , M o o r e ’s F                   e d era l
                          P     r a c t i c e ¶ 6 0 .2 7        [ 2 ] ( 2 d e d . 1 9 8 9 ) ; 1 1 C . W r ig h t & A . M i ll e r , F                e d era l




              2
                E v e n i f th e a w a r d c o u l d b e c h a r a c te r iz e d a s a lim o n y i n f u t u r o , th e tr ia l c o u rt’ s a u th o r ity
to     m o d if y t h e a w a r d t e r m in a t e d o n t h e e f fe c tiv e d a te o f th e H u s b a n d ’ s r e tir e m e n t f r o m th e
M     a rin e C o rp s . S e e W a d d e y v . W a d d e y , N o . 0 1 S 0 1 - 9 8 1 1 -C V -0 0 1 9 8 , s lip o p . a t 9 (T e n n . S e p t. 7 ,
1 9    9 9 ) . T h e W i f e h a s n o t s u g g e s t e d t h a t t h e p u r p o s e o f th e a l i m o n y w a s re h a b i l i t a ti v e , i n w h i c h
c a   s e th e a w a rd o f a li m o n y w o u l d h a v e r e m a in e d in t h e c o u r t ’ s c o n tr o l f o r t h e d u ra ti o n o f t h e
a w     a rd . S e e T .C .A . § 3 6 - 5 - 1 0 1 ( d ) ( 2 ) ( 1 9 9 6 ) .
              3
               C o u rts so m e tim e s re fe r to r u le                      6 0 .0 2 ( 5 ) a s th e “ c a tc h       - a ll ” p r o v i s io n b e c a u s e it e n a b l e s
th e t r ia l c o u r t to r e lie v e a p a r ty f ro m a                    fin a l ju d g m e n t w h e n s          u c h r e li e f i s ju s t i f i e d b y “ a n y o t h e r
r e a s o n ,” i.e . a re a s o n n o t s e t f o r th in r u                 le s 6 0 .0 2 ( 1 ) th r o u g h 6       0 .0 2 ( 4 ) . S e e , e .g . , N a i l s v . A e t n a
I n s . C o ., 8 3 4 S .W .2 d 2 8 9 , 2 9 4 ( T e n n .                     1 9 9 2 ); T h o m p so n v . F             ir e m e n ’ s F u n d I n s . C o ., 7 9 8
S .W .2 d 2 3 5 , 2 3 8 ( T e n n . 1 9 9 0 ) ; D u n c a                     n v. D u n c a n , 7 8 9 S .W              .2 d 5 5 7 , 5 6 4 ( T e n n . A p p . 1 9 9 0 ) .
                           P r a c t ic e a n d P r o c e d u r e § 2 8 6 4 , a t 2 1 6 ( 1 9 7 3 ) .



                           O n a p p e a l, th e W if e n o w s u g g e s t s th a t s h e a c tu a l ly w a s a s k i n g th e t r ia l c o u r t to

e n f o r c e th e p a r tie s ’ M D A r e g a r d in g th e d iv is io n o f r e tir e m e n t b e n e f i t s , a n d s h e c o n te n d s th a t th e

t e r m “ m i li ta r y r e tir e m e n t b e n e f its ” u s e d i n t h e M D A w a s b r o a d e n o u g h t o i n c l u d e b o th r e tir e d p a y

a n d d is a b ility p a y . W e d is a g r e e . V e t e r a n s ’ d is a b ility p a y m e n ts d o n o t c o n s t i tu t e m i li ta r y r e t ir e m e n t

b e n e f i t s . I n M a n s e ll, th e U n ite d S ta te s S u p r e m e C o u r t e x p la in e d th a t r e tir e m e n t b e n e f its a re p a i d

to m e m b e rs o f th e A rm e d F o r c e s w h o h a v e s e rv e d th e m in im u m                              s p e c if ie d p e r io d o f tim e , a n d th e

p a y m e n ts a r e c a lc u l a te d a c c o r d i n g to t h e m e m b e r ’s ra n k a n d th e n u m b e r o f y e a r s s e rv e d . M a n s e ll v .

M a n s e ll, 4 9 0 U .S . 5 8 1 , 5 8 3 ( 1 9 8 9 ) ( c itin g 1 0 U .S . C . § § 3 9 2 6 , 3 9 9 1 , 6 3 2 5 - 6 3 2 7 , 8 9 2 9 ( 1 9 8 2 e d . a n d

S u p p . V )) . D is a b ility b e n e fits , o n th e o th e r h a n d , a re p a id to v e te ra n s w h o h a v e b e c o m e d is a b le d

a s a r e s u lt o f m ilita r y s e r v i c e , a n d th e s e p a y m e n t s a re c a l c u la t e d a c c o r d i n g to “ t h e s e r io u s n e s s o f th e

d i s a b i l i t y a n d t h e d e g r e e to w h i c h t h e v e t e r a n ’ s a b i l i t y t o e a r n a l i v i n g h a s b e e n i m p a i r e d . ” M a n s e ll ,

4 9 0 U .S . a t 5 8 3 ( c itin g 3 8 U .S . C . § § 3 1 0 , 3 1 4 , 3 3 1 , 3 5 5 ) . T h e S u p r e m e C o u r t’ s h o ld in g in M a n s e ll

m a k e s c le a r th a t, a s a m a tte r o f la w , th e m ilita ry re tire m e n t b e n e fits s u b je c t to d is trib u tio n b y a s ta te

c o u rt d o n o t in c l u d e v e t e r a n s ’ d i s a b ility p a y m e n t s , n o r d o th e y i n c lu d e r e tir e d p a y th a t h a s b e e n

w a iv e d i n o r d e r to r e c e iv e d i s a b i lity p a y . M a n s e ll, 4 9 0 U .S . a t 5 8 8 - 8 9 .



                           T h e W ife a ls o a tte m p ts to d is tin g u is h th is c o u rt’s h o ld in g in G illila n d v . S ta n le y b y

p o i n t i n g o u t t h a t , i n t h e p re s e n t c a s e , t h e t ri a l c o u r t r e ta i n e d j u r is d i c t io n to e n f o r c e t h e p a r ti e s ’ M D A

r e g a r d i n g t h e d iv i s i o n o f r e ti r e m e n t b e n e f it s . W e b e l ie v e t h a t th i s a r g u m e n t m i s c h a r a c t e r iz e s t h e

t r ia l c o u r t’ s re te n t io n o f ju r is d ic tio n in t h i s c a s e . I n t h e p r e s e n t c a s e , th e t r ia l c o u r t d i d n o t r e t a i n

j u r i s d i c t i o n f o r th e s p e c if ic p u rp o s e o f e n f o r c i n g th e p a r tie s ’ a g r e e m e n t r e g a r d i n g th e d iv is io n o f th e

H u s b a n d ’s m i li ta r y r e t ir e m e n t b e n e f its . C f . I n r e M a r r ia g e o f K r e m p i n , 8 3 C a l. R p tr . 2 d 1 3 4 , 1 3 6 ,

1 4 2 ( C a l . C t. A p p . 1 9 9 9 ) (r e a c h in g d if fe r e n t r e s u l t w h e r e p a r tie s ’ M D A s p e c if ie d th a t tr ia l c o u rt

w o u ld “ re s e rv e ju ris d ic tio n to m a k e s u c h o rd e rs re la tin g to th e s e re tire m e n t b e n e fits a s a re n e c e s s a ry

to c a rry o u t th is a g re e m e n t” ); M c H u g h v . M c H u g h , 8 6 1 P .2 d 1 1 3 , 1 1 4 (Id a h o C t. A p p . 1 9 9 3 )

( w h e r e in s e t t l e m e n t a g r e e m e n t s p e c i f i e d t h a t t r i a l c o u r t w o u l d r e t a i n j u r i s d i c t i o n t o m o d i f y w o r d i n g

o f o rd e r “ so a s to s a tis fy a n y re q u ire m e n t th a t th e N a v y m a y h a v e w h ic h is n e c e s sa ry to e f fe c tu a te

th e p a y m e n t s to [ th e w if e ] a s e n v i s io n e d b y t h i s a g r e e m e n t ” ) . R a th e r , th e t r ia l c o u r t r e ta in e d

j u r i s d i c t i o n o v e r t h i s m a t te r f o r th e e x p r e s s p u r p o s e o f e n f o r c in g “ a ll r ig h ts a n d r e m e d i e s w h i c h m a y
b e a v a i la b l e [ to t h e p a r tie s ] p u r s u a n t to th e U n i f o r m e d S e r v i c e s F o r m e r S p o u s e s ’ P r o t e c tio n A c t.”

A l t h o u g h t h e W i f e c o n t e n d s th a t s h e h a s b e e n d e n i e d c e r ta i n p r o p e r ty r i g h t s to w h i c h s h e i s e n t i t l e d

u n d e r th e p a rtie s ’ M D A , th e W ife h a s n o t s u g g e ste d th a t s h e h a s b e e n d e n ie d a n y rig h ts o r re m e d ie s

a v a i la b l e to h e r u n d e r th e F o r m e r S p o u s e s ’ P r o t e c tio n A c t.



                         O u r a f f i r m a n c e o f t h e tr i a l c o u r t ’ s j u d g m e n t i s s u p p o r t e d b y th e r e c e n t d e c i s i o n o f th e

K a n s a s C o u r t o f A p p e a ls in I n r e M a r r ia g e o f P ie r c e , _ _ _ P . 2 d _ _ _ , 1 9 9 9 W L 4 6 0 9 5 2 ( K a n . C t.

A p p . 1 9 9 9 ) . I n P ie r c e , th e p a r tie s ’ p r o p e rty s e ttle m e n t a g re e m e n t ( P S A ) a w a rd e d th e w ife , P ris c illa ,

“ e ig h te e n tw e n t ie th s ( 1 8 /2 0 th s ) o f o n e - h a lf ( ½ ) o f th e m ilita r y r e tir e m e n t b e n e f its o f [ th e h u s b a n d ,

D o u g l a s ], p u r s u a n t to 1 0 U S C 1 4 0 8 [ th e F o r m e r S p o u s e s ’ P r o t e c tio n A c t] .”                     P ie r c e , 1 9 9 9 W L

4 6 0 9 5 2 , a t * 1 . A t t h e t im e o f th e p a r ti e s ’ d i v o r c e , D o u g l a s h a d r e ti r e d f r o m           th e U n ite d S ta t e s A ir

F o r c e , a n d h e w a s r e c e iv in g r e tir e m e n t p a y . I d . I n a c c o r d a n c e w ith th e p a r tie s ’ P S A , P ris c illa b e g a n

r e c e iv i n g t h e a m o u n t o f $ 6 0 0 p e r m o n t h a s h e r s h a r e o f D o u g l a s ’ s m i l i t a r y r e t ir e m e n t b e n e f it s . I d .,

a t * 2 . T h e r e a fte r , h o w e v e r , th e V e te r a n s A d m in i s tr a tio n c h a n g e d D o u g l a s ’s d is a b ility r a tin g . A s

a re s u lt, a ll o f D o u g la s ’s re tire m e n t p a y w a s c o n v e rte d to d is a b ility p a y , a n d P ris c illa ’s m o n th ly

p a y m e n t w a s r e d u c e d fr o m $ 6 0 0 to n o t h i n g . C o n s e q u e n tly , P r is c illa f ile d a m o t io n a s k in g th e t r ia l

c o u rt to e n f o r c e t h e P S A           b y c o m p e l li n g D o u g l a s t o r e i n s t a t e h i s m i l i t a r y r e t i r e m e n t p a y o r,

a lte r n a tiv e ly , to m o d if y t h e P S A b y r e q u i rin g D o u g l a s to p a y to P ris c illa th e a m o u n t s h e o t h e r w is e

w o u l d h a v e r e c e iv e d f r o m      D o u g la s ’s re tire m e n t. I d .



                         T h e tr ia l c o u rt d e n ie d P r is c illa ’s m o tio n , a n d th e c o u rt o f a p p e a ls a ff ir m e d . A f te r

r e v ie w in g th e U n ite d S ta t e s S u p r e m e C o u r t’ s d e c is io n i n M a n s e ll v . M a n s e ll, 4 9 0 U .S . 5 8 1 ( 1 9 8 9 ) ,

th e c o u rt re a s o n e d :



                                        M a n s e ll m a k e s it p e r fe c tly c l e a r th a t th e s ta te tria l c o u rts h a v e
                         n o ju r is d ic tio n o v e r d is a b ility b e n e f its r e c e iv e d b y a v e te ra n . T h e
                         t r i a l c o u r t i n t h i s c a s e c a n n o t o r d e r D o u g la s t o c h a n g e th e p a y m e n ts
                         b a c k t o r e ti r e m e n t b e n e f i t s , a n d it c a n n o t o r d e r h i m t o p a y h is
                         d is a b ility b e n e f its to P r is c illa . W e c o n c lu d e th e c o u r t m a y n o t d o
                         in d i r e c tly w h a t it c a n n o t d o d i r e c tly .

                                          W e a re u n a b le to c o n c lu d e th a t, in th e p r e s e n t c o n te x t , th e t r ia l
                         c    o u rt h a s a n y m e th o d o f g r a n tin g r e lie f to P ri s c illa . D o u g la s h a s n o t
                         v   i o l a te d t h e t e r m s o f t h e p r o p e r t y s e tt l e m e n t a g r e e m e n t . T h e r e is
                         a   b s o lu te ly n o th in g in th a t a g r e e m e n t th a t fo r b i d s D o u g la s f ro m
                         w     a iv i n g a l l o f h i s r e t i r e m e n t p a y i n o r d e r t o r e c e iv e h i s d i s a b i l i t y
                         b   e n e f i t s . T h e r e i s n o s e t m o n t h l y a m o u n t w h i c h P r is c i ll a w a s t o
                         r e c e iv e u n d e r th e a g r e e m e n t . T h e r e is n o g u a r a n te e b y D o u g la s , b y
                         th e A ir F o r c e , o r b y a n y o n e e ls e a s to th e le n g th o f tim e th e r e t ir e m e n t
                         p a y w o u ld e x is t. T h is v e r y u n a m b i g u o u s a g r e e m e n t s im p l y g i v e s
                         P ris c illa 1 8 /2 0 th s o f o n e - h a lf o f D o u g l a s ’ r e tir e m e n t p a y . A lth o u g h
                         i t d o e s n o t s a y s o , w e p r e s u m e th a t P r i s c il l a w o u l d r e c e iv e t h i s
                         a m o u n t s o lo n g a s r e tir e m e n t p a y w a s p a id . I t a p p e a rs th a t s h e d id s o .
                         A s o f th is d a te , D o u g la s h a s n o r e tir e m e n t p a y , b u t if h e d id , P ris c illa
                         w o u ld r e c e iv e 1 8 /2 0 th s o f o n e -h a lf o f th a t p a y . It s h o u ld h a v e b e e n
                         p e r fe c tly o b v i o u s to a n y o n e c o n c e r n e d in 1 9 9 3 t h a t if D o u g l a s w a iv e d
                         a ll o f h i s r e ti r e m e n t p a y fo r a V A d i s a b il i t y p e n s i o n , P r i s c il l a w o u l d
                         g e t 1 8 /2 0 th s o f o n e - h a lf o f n o th in g . D e s p ite th is fa c t, n o th in g w a s
                         p u t in t h e a g r e e m e n t to p r o t e c t P r is c illa f r o m w h a t a p p e a rs to h a v e
                         b e e n a n a b s o lu te rig h t a n d o p tio n w h ic h D o u g la s c o u ld e x e rc is e w ith
                         r e g a rd to h i s re tir e m e n t p a y .



P ie r c e , 1 9 9 9 W L 4 6 0 9 5 2 , a t * * 3 -4 .



                         T h e c o u r t a ls o c o n s id e r e d , b u t r e je c te d , th e a r g u m e n t th a t P r is c illa w a s e n ti t l e d t o

r e l i e f f r o m t h e d i v o r c e d e c r e e u n d e r t h e K a n s a s v e r s i o n o f r u l e 6 0 .0 2 , c o d if i e d a t K . S . A . 6 0 - 2 6 0 ( b ) .

T h e c o u r t e x p la in e d th a t



                                       [ i ] n th is c a s e , f a r m o r e th a n a y e a r h a s p a s s e d s in c e th e
                         e f f e c tiv e d a te o f th is d iv o r c e ju d g m e n t, a n d a n y m o tio n f il e d b y
                         P ris c illa w o u ld n o t a ff o rd h e r a n y re lie f u n d e r th a t s ta tu te .

                                     W e h a v e s e a rc h e d th e r e c o rd a n d th e p le a d in g s file d b y
                         P ris c illa a n d f in d n o a lle g a tio n t h a t D o u g l a s w a s g u i lty o f f r a u d o r
                         a n y o v e r t b a d fa ith in th e w a y h e d e a lt w ith h is re tire m e n t p la n .

                                       W e h o ld th a t th e tria l c o u rt d id n o t e r r in d e n y i n g P r is c illa ’ s
                         m o t i o n a s f ile d . P r is c illa h a d e v e r y a b i lity a t th e t im e o f th e d iv o r c e
                         to p r o te c t h e r s e lf f r o m th e s i tu a tio n w ith w h ic h w e n o w d e a l. S h e
                         fa ile d to d o s o . S h e c o u ld h a v e in s is te d th a t D o u g la s a g re e th a t h e
                         w o u l d n o t c o n v e r t h is r e tir e m e n t f u n d s to d is a b ility f u n d s . S h e d id
                         n o t d o s o . S h e c o u l d h a v e p r o v id e d th a t in t h e e v e n t th e r e t ir e m e n t
                         f u n d s w e r e c o n v e r t e d to d is a b ility b e n e f its th a t D o u g la s w o u ld b e
                         r e q u ir e d to c o n tin u e to p a y h e r f r o m o th e r a s s e ts . S h e d id n o t d o s o .
                         W e c o n c lu d e t h a t in th e in te re s t o f ju s tic e a n d p u b lic p o lic y , th e
                         fin a lity o f p r o p e rty d iv is io n s in a d iv o r c e d e c r e e is o f s ig n ific a n t
                         im p o r ta n c e . T h i s d e g r e e h a s b e e n f in a l f o r o v e r 4 y e a r s . P r is c illa h a s
                         s h o w n u s n o v a lid r e a s o n to tin k e r w ith th a t d e c r e e .

                                         I n th e lo n g r u n , P r is c illa w a s a w a r d e d a n a s s e t            w h ic h h a s
                         s ig n ific a n tly d e c lin e d in v a lu e . W e d o n o t b e lie v e th a t w h              en an asset
                         a w a r d e d u n d e r a d i v o r c e d e c r e e h a s s u b s e q u e n t l y d e c l in e    d in v a lu e ,
                         t h e p a r ty h a r m e d t h e r e b y c a n r e o p e n th e d iv o r c e a n                   d d em a n d
                         a d d itio n a l p ro p e rty o r m o r e p a y m e n ts . In e s s e n c e , th                  i s is w h a t
                         P r i s c i ll a s e e k s i n t h i s m a t te r .



P ie r c e , 1 9 9 9 W L 4 6 0 9 5 2 , a t * 5 ; b u t s e e C la u s o n v . C la u s o n , 8 3 1 P .2 d 1 2 5 7 , 1 2 5 8 (A la sk a 1 9 9 2 )
( r e a c h in g c o n tr a ry r e s u lt b y h o ld in g th a t w ife w a s e n title d to r e lie f f r o m ju d g m e n t p u r s u a n t to c a tc h -

a ll p r o v is io n ) ; T o r w ic h v . T o r w ic h , 6 6 0 A .2 d 1 2 1 4 , 1 2 1 6 ( N .J . S u p e r . C t. A p p . D iv . 1 9 9 5 ) ( s a m e ) ;

I n r e M a r r ia g e o f J e n n in g s , 9 8 0 P .2 d 1 2 4 8 , 1 2 5 4 ( W a s h . 1 9 9 9 ) ( s a m e ) .



                         W e r e c o g n iz e , a s w e d id in G illila n d v . S ta n le y , th a t “ th is ty p e o f p o s t- d e c r e ta l a c tio n

b y m i l i t a r y r e t ir e e s h a s c a u s e d p r o b l e m s f o r c o u r ts a n d l i t i g a n t s a c r o s s t h e n a t i o n i n d i v o r c e c a s e s

w h e r e a p e r c e n ta g e o f m ilit a ry re tir e m e n t b e n e fi ts h a s b e e n d is tr ib u te d a s m a ri ta l p ro p e rt y .”

G illila n d v . S ta n le y , 1 9 9 7 W L 1 8 0 5 8 7 , a t * 4 ( q u o t e d in I n r e M a r r ia g e o f G a d d is , 9 5 7 P . 2 d 1 0 1 0 ,

1 0 1 3 - 1 4 (A ri z . C t. A p p . 1 9 9 7 ) , c e r t . d e n ie d , 1 1 9 S . C t. 7 3 ( 1 9 9 8 ) , a n d I n r e M a r r ia g e o f K r e m p i n ,

8 3 C a l. R p tr. 2 d 1 3 4 , 1 3 7 ( C a l. C t. A p p . 1 9 9 9 ) ) . A lth o u g h w e a d h e re to o u r h o ld in g in G illila n d v .

S ta n le y , w e r e m a i n tr o u b le d b y t h e d ile m m a p r e s e n te d b y s u c h p o s t- d i v o r c e c o n d u c t . A s w e

e x p la in e d th e r e ,



                         [ a ] m ilita r y r e t i r e e m a y b e e n title d to c o n v e r t a p o rtio n o f h is
                         r e t ir e m e n t p a y t o d i s a b i l i t y p a y , t h e r e b y r e d u c i n g h i s ta x l i a b i l i t y . S e e
                         M a n s e ll, 4 9 0 U .S . a t 5 8 3 - 8 4 ( c itin g 3 8 U .S . C . § § 3 1 0 1 ( a ) , 3 1 0 5
                         ( 1 9 8 2 e d . & S u p p . V ) ) . B y d o in g s o , h o w e v e r , th e m i li ta r y r e t ir e e
                         u n i l a t e r a l l y a lt e r s t h e e q u i t a b le d is t r i b u t i o n s c h e m e f a s h i o n e d b y th e
                         tr ia l c o u r t a n d , in s o m e c a s e s , b y t h e p a r tie s t h e m s e l v e s .



G illila n d v . S ta n le y , 1 9 9 7 W L 1 8 0 5 8 7 , a t * 4 ( c itin g M a n s e ll, 4 9 0 U .S . a t 5 9 5 ( O ’ C o n n o r , J .,

d is s e n tin g ) ) ; a c c o r d C la u s o n v . C la u s o n , 8 3 1 P . 2 d 1 2 5 7 , 1 2 6 1 ( A la s k a 1 9 9 2 ) ( n o tin g th a t h u s b a n d

u n ila te ra lly a n d e x t r a ju d ic ia lly m o d if ie d d i v o r c e d e c r e e w h e n h e d e c id e d to w a iv e h is re tir e m e n t

p e n s io n in o r d e r t o c o lle c t d i s a b ility b e n e f its ) ; P r ic e v . P r ic e , 4 8 0 S . E .2 d 9 2 , 9 3 ( S . C . C t. A p p . 1 9 9 6 )

(n o tin g th a t h u s b a n d ’s w a iv e r o f m ilita ry r etire m e n t p a y u n ila te ra lly d e p riv e d w ife o f p ro p e rty

g r a n te d to h e r p u r s u a n t to p r o p e rty s e ttle m e n t a g re e m e n t) .



                         I n r e c e n t y e a r s , a n i n c r e a s in g n u m b e r o f ju r is d ic tio n s h a v e r e f u s e d t o a l lo w m i li ta r y

r e t ir e e s t o b e n e f it f r o m s u c h p o s t- d e c r e e c o n d u c t a t t h e e x p e n s e o f th e i r f o r m e r s p o u s e s . S e e I n r e

M a r r ia g e o f P ie r c e , _ _ _ P .2 d _ _ _ , 1 9 9 9 W L 4 6 0 9 5 2 , a t * 5 (K a n . C t. A p p . 1 9 9 9 ) (in d ic a tin g th a t

“ th e r e lie f s o u g h t b y P r is c illa h a s b e e n g r a n te d b y o t h e r s ta te c o u r ts ” a n d t h a t , “ [ i] n to ta l, t h e s e

c o n s titu te th e m a jo r ity o f d e c i s io n s in t h i s ty p e o f c a s e ” ); s e e a ls o M a jo r F e n to n , U n i f o r m e d

S e r v ic e s F o r m e r S p o u s e s ’ P r o te c t io n A c t a n d V e t e r a n s ’ D i s a b i l i t y a n d D u a l C o m p e n s a tio n A c t
A w a r d s , A r m y L a w . , F e b . 1 9 9 8 , a t 3 1 , 3 2 ( i n d i c a t i n g t h a t “ [ a ] m a j o r it y o f s ta t e c o u r t s a g r e e w i t h

J u s tic e O ’ C o n n o r a n d ta k e e q u ita b le a c tio n to c o m p e n s a te th e f o r m e r s p o u s e w h e n th i s r e d u c tio n in

d is p o s a b le m ilita r y r e tir e m e n t p a y o c c u r s ” ) ; a c c o r d I n r e M a r r ia g e o f K r e m p in , 8 3 C a l. R p tr . 2 d

1 3 4 , 1 3 9 ( C a l. C t. A p p . 1 9 9 9 ) ( o b s e rv i n g th a t “ [ a ] r e v i e w o f th e o u t - o f -s ta te p r e c e d e n t s c o n f ir m s th a t

th is re s u lt is n e a rly u n iv e r sa l” ).



                         M a n y o f th e s e d e c i s io n s a re d i s tin g u i s h a b l e f r o m                In    r e M a r r ia g e o f P ie r c e ,

G i l l i l a n d v . S t a n l e y , a n d t h e p r e s e n t c a s e b e c a u s e th e y i n v o l v e d c o n t r a c t u a l o r c o u r t- o r d e r e d

p r o v i s io n s d e s ig n e d t o g u a r a n te e to t h e e x - s p o u s e a s e t p o r tio n o r a m o u n t o f th e m ilita r y s p o u s e ’s

r e t ir e m e n t p a y a s o f th e d a te o f th e d iv o r c e , r e g a r d l e s s o f a n y s u b s e q u e n t d e c lin e s in v a lu e o f th e

m i li ta r y p e n s io n . I n O w e n v . O w e n , 4 1 9 S .E .2 d 2 6 7 ( V a . C t. A p p . 1 9 9 2 ) , f o r e x a m p le , th e p a rtie s ’

p r o p e r ty s e t tl e m e n t a g r e e m e n t c o n t a i n e d a p r o v i s i o n d i s t r i b u t i n g t o t h e w i f e o n e - h a lf ( ½ ) o f t h e

h u s b a n d ’s g r o s s r e tir e m e n t p a y f r o m th e A r m y , “ s u b je c t o n ly to a n y [ r e q u ir e d ] d e d u c tio n s fo r fe d e r a l

a n d s ta te ta x e s .” O w e n , 4 1 9 S . E .2 d a t 2 6 8 . T h e p r o v is io n p r o h ib ite d th e h u s b a n d f r o m ta k in g a n y

a c tio n “ to d e f e a t [ th e w if e ’s ] r ig h t to s h a re in th e m o n th ly r e tir e m e n t b e n e f its ,” a n d it r e q u ir e d th e

h u s b a n d to in d e m n if y th e w if e a n d to h o ld h e r h a rm le s s a g a in s t a n y b re a c h o f th is p r o v is io n b y th e

h u sb a n d . Id . a t 2 6 9 .



                         S i m i l a r l y , i n A b e r n e t h y v . F i s h k i n , 6 9 9 S o . 2 d 2 3 5 ( F l a . 1 9 9 7 ) , t h e p a r t i e s ’ p r o p e r ty

s e ttle m e n t a g re e m e n t c o n ta in e d a p r o v is io n p r o h ib itin g th e h u s b a n d fr o m “ p u rs u in g a n y c o u rs e o f

a c tio n ” th a t w o u ld d e fe a t th e w if e ’s r ig h t to r e c e iv e a p o r tio n o f th e h u s b a n d ’ s re tir e m e n t p a y .

A b e r n e th y , 6 9 9 S o . 2 d a t 2 4 0 . T h e p r o v is io n “ p r o te c te d t h e w if e ’ s rig h t to r e c e iv e th e p ro p e rty o r

th e v a lu e o f th e p r o p e r ty s h e h a d b e e n a llo c a t e d i n t h e p r o p e r ty s e ttle m e n t a g r e e m e n t b y r e q u i rin g

[ t h e h u s b a n d ] to i n d e m n i f y [ th e w i f e ] i f [ t h e h u s b a n d ] b r e a c h e d t h i s p r o v i s io n .” I d .



                         In M c H u g h v . M c H u g h , 8 6 1 P .2 d 1 1 3 ( Id a h o C t. A p p . 1 9 9 3 ) , th e p a rtie s n e g o tia te d

a s e ttle m e n t a g r e e m e n t u n d e r w h i c h t h e w if e w a s to r e c e iv e m o n th ly p a y m e n ts o f $ 3 6 0 .5 9 f r o m th e

h u s b a n d ’s d is p o s a b le r e tir e d p a y . M c H u g h , 8 6 1 P .2 d a t 1 1 4 . T h e a g r e e m e n t s p e c if ie d t h a t , w ith

t h e e x c e p tio n o f c o s t- o f -liv i n g a d j u s tm e n t s , th i s m o n th l y a m o u n t w o u ld n o t b e in c re a s e d o r

d e c r e a se d “ f o r a n y r e a s o n .” I d .
                         I n H is g e n v . H is g e n , 5 5 4 N .W .2 d 4 9 4 ( S . D . 1 9 9 6 ) , th e p a r tie s ’ p r o p e rty s e ttle m e n t

a g r e e m e n t c o n t a i n e d a p r o v i s io n w h e r e b y t h e h u s b a n d a g r e e d t o i n s t r u c t t h e A i r F o r c e t o p a y to t h e

w i f e o n e -h a lf ( ½ ) o f h is g r o s s a n n u ity p a y m e n ts “ p rio r to a n y re d u c tio n s f o r d is a b ility p a y m e n ts o r

a n y o t h e r d e d u c t i o n s .” H i s g e n , 5 5 4 N .W .2 d a t 4 9 5 . I n a s e p a r a te p r o v i s io n , t h e p a r t i e s w a r r a n t e d

t h a t t h e y h a d “ n o t d e c r e a s e d t h e e c o n o m i c v a lu e o f t h e a s s e t s to b e r e c e i v e d b y t h e o t h e r p a r t y . ” I d .

a t 4 9 8 .



                         I n P r ic e v . P r ic e , 4 8 0 S . E .2 d 9 2 ( S . C . C t. A p p . 1 9 9 6 ) , th e p a r tie s ’ p r o p e rty s e ttle m e n t

a g re e m e n t c o n ta in e d a p r o v is io n w h e re b y th e h u s b a n d e x p r e s s ly p r o m is e d t o p a y t o t h e w if e th i r ty -

f o u r p e rc e n t ( 3 4 % ) o f h is “ g r o s s m ilita r y r e tir e m e n t b e n e f its e a c h m o n th , in c l u d in g a n y a c c re tio n s .”

P r ic e , 4 8 0 S .E .2 d a t 9 3 . T h e p a r tie s c a l c u la t e d t h e m o n th ly a m o u n t d u e t h e w if e b a s e d o n a g r o s s

a m o u n t th a t in c lu d e d t h e h u s b a n d ’ s d is a b i lity p a y . I d . a t 9 4 . T h e h u s b a n d “ e x p r e s s ly a g r e e d to

r e m a in ‘ d ir e c tly r e s p o n s ib l e ’ to p a y t h i s s u m    o n a m o n t h l y b a s i s .” I d . a t 9 3 .



                         In T o r w ic h v . T o r w ic h , 6 6 0 A .2 d 1 2 1 4 ( N .J . S u p e r . C t. A p p . D iv . 1 9 9 5 ), th e tria l

c o u r t a w a r d e d th e w i f e 2 2 .7 5 % o f t h e h u s b a n d ’ s d i s p o s a b le r e ti r e d p a y u p o n h i s r e ti r e m e n t f r o m t h e

U n ite d S t a te s A r m y . T o r w ic h , 6 6 0 A .2 d a t 1 2 1 4 . In d o in g s o , th e c o u rt s ta te d its in t e n t io n to a w a r d

th e w if e th i s p e rc e n ta g e o f th e h u s b a n d ’ s re tir e m e n t p e n s io n , le s s a n y p r o p e rly - w i t h h e ld in c o m e

ta x e s , “ w ith n o a d d itio n a l r e d u c tio n s f r o m s a id r e tir e d p a y .” I d .



                         I n I n r e M a r r ia g e o f S t r a s s n e r , 8 9 5 S .W .2 d 6 1 4 ( M o . C t. A p p . 1 9 9 5 ) , th e t r ia l c o u rt

e n t e r e d a f in a l d i v o r c e d e c r e e a w a rd in g th e w if e th i r ty - o n e p e r c e n t ( 3 1 % ) o f th e h u s b a n d ’ s m ilita r y

p e n s io n , w h i c h t h e c o u r t c a lc u l a te d a s $ 4 7 6 .4 7 p e r m o n th . S tr a s s n e r , 8 9 5 S .W .2 d a t 6 1 6 . T h e

d e c r e e p r o h ib ite d th e h u s b a n d f ro m        ta k i n g a n y a c t io n th a t w o u ld r e d u c e th e w if e ’s s h a re o f th e

h u s b a n d ’s p e n s io n b e n e f its , in c lu d i n g “ w a iv i n g a n y p o r tio n o f re tir e d p a y in o r d e r to r e c e iv e

in c r e a s e d d i s a b ility p a y .” I d . T h e d e c r e e f u r th e r o r d e r e d th e h u s b a n d t o i n d e m n i f y t h e w if e f o r a n y

b re a c h o f th is p ro v is io n . I d .



                         O n e r a tio n a l e b e h in d th e s e d e c i s io n s is th a t, a lth o u g h M a n s e ll p r o h ib its s ta te c o u r ts

f r o m d iv id in g a m ilit a ry re tir e e ’s d is a b ilit y b e n e fi ts , M a n s e ll d o e s n o t p r o h ib it c o u rts f r o m r e q u ir in g

r e t ir e e s to u s e o th e r a v a ila b l e a s s e ts to c o m p e n s a te th e i r e x - s p o u s e s fo r th e l o s s o f r e tire m e n t b e n e fits
o c c a s io n e d b y t h e v o l u n t a r y w a iv e r o f s u c h b e n e f it s in f a v o r o f d i s a b ilit y b e n e fi ts . S e e I n r e

M a r r ia g e o f K r e m p in , 8 3 C a l. R p tr. 2 d 1 3 4 , 1 3 8 ( C a l. C t. A p p . 1 9 9 9 ); A b e r n e t h y v . F is h k in , 6 9 9

S o . 2 d 2 3 5 , 2 4 0 ( F l a . 1 9 9 7 ); I n r e M a r r ia g e o f S tr a s s n e r , 8 9 5 S .W .2 d 6 1 4 , 6 1 8 ( M o . C t. A p p .

1 9 9 5 ); O w e n v . O w e n , 4 1 9 S .E .2 d 2 6 7 , 2 7 0 ( V a . C t. A p p . 1 9 9 2 ). C o u rts a d d itio n a lly r e a s o n th a t

t h e e x - s p o u s e ’ s i n t e r e s t i n t h e m i l i t a r y r e t i r e e ’ s p e n s i o n v e s t s a t t h e t i m e t h e f in a l d i v o r c e d e c r e e is

e n te r e d ,4 a n d t h a t t h e r e ti r e e m a y n o t e n g a g e i n p o s t - d e c r e e c o n d u c t w h i c h i m p a i r s th i s v e s te d

in te re s t. S e e I n r e M a r r ia g e o f S t r a s s n e r , 8 9 5 S . W .2 d 6 1 4 , 6 1 8 ( M o . C t. A p p . 1 9 9 5 ) ; s e e a ls o I n

r e M a r r ia g e o f G a d d is , 9 5 7 P .2 d 1 0 1 0 , 1 0 1 3 ( A r iz . C t. A p p . 1 9 9 7 ) , c e r t . d e n ie d , 1 1 9 S . C t. 7 3

( 1 9 9 8 ) ; D e x t e r v . D e x t e r , 6 6 1 A .2 d 1 7 1 , 1 7 3 - 7 4 ( M d . C t. S p e c . A p p .) , c e r t. d e n ie d , 6 6 8 A .2 d 3 6

(M d . 1 9 9 5 ).



                            S ig n ific a n tly , c o u rts h a v e ap p lie d th is v e ste d -in te re st th e o ry to g ra n t re lie f to e x -

s p o u s e s o f m ilita ry re tire e s , e v e n in th e a b s e n c e o f c o n tr a c tu a l o r c o u rt- o r d e re d p ro v is io n s lik e th o s e

d i s c u s s e d a b o v e . I n D e x t e r v . D e x t e r , 6 6 1 A .2 d 1 7 1 ( M d . C t. S p e c . A p p .) , c e r t. d e n ie d , 6 6 8 A .2 d

3 6 ( M d . 1 9 9 5 ) , f o r e x a m p l e , t h e p a r t i e s ’ s e tt l e m e n t a g r e e m e n t m e r e l y a w a r d e d 4 7 .5 %                          o f th e

h u s b a n d ’s m ilita r y p e n s io n to th e w if e o n a m o n th ly b a s i s “ a s , if , a n d w h e n ” i t w a s p a id b y th e

D e p a r tm e n t o f th e A r m y to th e h u s b a n d . D e x t e r , 6 6 1 A .2 d a t 1 7 1 . A f te r e n te rin g in to th e s e ttle m e n t

a g r e e m e n t, th e h u s b a n d r e tir e d f r o m          th e A r m y a n d b e g a n r e c e i v i n g m o n th ly r e t ir e m e n t b e n e f its .

P u r s u a n t t o t h e a g r e e m e n t , t h e w i f e a l s o b e g a n r e c e iv i n g h e r s h a r e o f t h e s e m o n t h l y b e n e f it s . I d .

S h o rtly a f te r r e tir in g , h o w e v e r , th e h u s b a n d v o l u n ta r ily w a iv e d h i s rig h ts to t h e A r m y r e tir e m e n t

b e n e f its in o r d e r to q u a lif y f o r g r e a te r V e te ra n s A d m in is tra tio n d is a b ility b e n e fits . A s a re s u lt, th e

w if e ’s m o n th ly re tir e m e n t b e n e fi ts w e re re d u c e d to z e ro . I d . a t 1 7 2 .



                            C o n s e q u e n tly , t h e w i f e f ile d a n a c t io n in w h ic h s h e s o u g h t to e n f o r c e t h e p r o v is io n s

o f th e p a r tie s ’ s e ttle m e n t a g r e e m e n t a s in c o r p o r a te d i n t o t h e d e c r e e o f d i v o r c e . T h e tr ia l c o u rt

e n t e r e d a n o r d e r e n f o r c in g th e p a r tie s ’ a g r e e m e n t , a n d th e a p p e l la te c o u r t a f f i r m e d . T h e c o u r t

re a s o n e d th a t



               4
                 A lte r n a t iv e l y , th e e x - s p o u s e ’s in t e r e s t     in th e m     ilita ry s p o u s e ’s re tire m e n       t b e n e fits     m ay
v e   s t a s o f a d a t e s p e c if ie d i n t h e f in a l d e c r e e , s       ee In r e       M a r r ia g e o f G a d d is , 9 5 7         P .2 d 1 0 1    0 , 1 0 1 3
(A     ri z . C t. A p p . 1 9 9 7 ), c e r t. d e n ie d , 1 1 9 S . C t.            7 3 (1 9 9   8 ) , o r , a t th e v e r y l a te s t, w     h e n th e p    a rtie s
b e   g in r e c e i v i n g th e b e n e f its . S e e D e x te r v . D e           x te r, 6 6    1 A .2 d 1 7 1 , 1 7 3 - 7 4 ( M d .        C t. S p e c .     A p p .) ,
ce    r t. d e n ie d , 6 6 8 A .2 d 3 6 ( M d . 1 9 9 5 ) .
                          [ t ] h e tr ia l c o u rt f o u n d , in c o n tr a c t, a n d a p p ly i n g c o n tr a c t p r in c i p l e s
                          t h a t , u n d e r t h e [ s e tt l e m e n t ] a g r e e m e n t , e a c h p a rt y h a d a n o b l i g a ti o n
                          to ta k e r e a so n a b l e s te p s to b r in g th e a g r e e m e n t to “ f ru i tio n .” W e
                          a g r e e . T h e tr ia l c o u rt th e n re n d e r e d j u d g m e n t f o r p a s t s u m s th a t
                          w o u ld h a v e b e e n re c e iv e d h a d [th e h u s b a n d ] n o t u n ila te ra lly v io la te d
                          th e te r m s o f th e a g r e e m e n t b y w a iv i n g a n d r e j e c tin g th e re tir e m e n t
                          b e n e f its a f te r th e y h a d a c c r u e d a n d v e s te d a n d w e re b e in g r e c e iv e d b y
                          b o th p a rtie s .

                                        . . .     T h e in        a b i l i t y o f [ t h e w i f e ] to r e c e i v e t h e b e n e f it s s h e
                          b a r g a in e d fo    r is c a u      s e d n o t b y a n y f e d e r a l s ta tu t e o r c a s e la w , b u t b y
                          [the h u sb a n d       ’s ] r e je    c t i o n , b y w a iv e r , o f th e r e ti r e m e n t b e n e f i t s th a t h e
                          h ad ag reed w           ere to       b e p a r ti a l ly h e r s . . . .

                                       . . . .

                                        W e h o ld th a t u n d e r M a ry la n d c o n tra c t la w w h e r e , a s in th e
                          c a s e s u b ju d ic e , th e p a r t i e s e n te r in to a n a g r e e m e n t th a t o n e s p o u s e
                          w ill r e c e i v e a p e r c e n ta g e o f p e n s io n b e n e f its , o n a p e r io d ic b a s is ,
                          w h e n th e y b e c o m e p a y a b le , a n d w h e n , a s h e re , th e y a re a lre a d y
                          p a y a b l e a n d b e i n g p a id , t h e p e n s i o n e d p a r t y m a y n o t h i n d e r t h e a b i l i t y
                          o f t h e p a r t y ’ s s p o u s e to r e c e iv e t h e p a y m e n ts s h e h a s b a rg a in e d fo r ,
                          b y v o l u n t a rily r e je c tin g , w a iv in g , o r te rm in a tin g th e p e n s io n b e n e f its .
                          W e h o ld th a t th e v o lu n ta ry w a iv e r o f [th e h u s b a n d ’s ] A rm y
                          r e t ir e m e n t p e n s io n w a s u n d e r M a r y l a n d la w a b r e a c h o f c o n tr a c t, f o r
                          w h i c h t h e m e a s u r e o f p a s t d a m a g e s i s th e a m o u n t t h e r e c e iv i n g
                          s p o u s e w o u l d h a v e r e c e iv e d h a d [ t h e h u s b a n d ] n o t c o m m i t t e d t h e
                          b re ac h .



D e x t e r , 6 6 1 A .2 d a t 1 7 4 - 7 5 . I n d e f e n d in g its d e c is io n , th e c o u r t f u r th e r n o t e d t h a t



                          th is is n o t a c a s e o f re tire               m ent          b e n e f i t s n e v e r v e s ti n g . T h e y h a d
                          v e ste d . [T h e h u s b a n d ] h a d           re tire    d . [T h e p a rtie s ] w e re b o th r e c e iv in g
                          b e n e fits u n d e r th e a g r e e m e          nt w h      e n [th e h u s b a n d ] u n ila te ra lly w ip e d
                          o u t t h e b e n e f it s b y w a iv i n g          th e m     .



I d . a t 1 7 3 n .3 .



                          T h e c o u rt e m p lo y e d a s im ila r a n a l y s is in I n r e M a r r ia g e o f G a d d is , 9 5 7 P .2 d 1 0 1 0

(A riz . C t. A p p . 1 9 9 7 ) , c e r t . d e n ie d , 1 1 9 S . C t. 7 3 ( 1 9 9 8 ) . I n th a t c a s e , th e h u s b a n d re tir e d fr o m th e

U n ite d S ta te s A ir F o rc e in A p ri l 1 9 9 2 . G a d d is , 9 5 7 P .2 d a t 1 0 1 0 . T h e r e a f te r , th e p a r tie s w e r e

d iv o r c e d , a n d th e tr ia l c o u rt e n te re d a ju d g m e n t a w a r d i n g th e w if e o n e - h a l f ( ½ ) o f th e h u s b a n d ’ s

m i li ta r y re tire m e n t b e n e f i t s “ a s o f F e b r u a ry 1 9 9 4 .” I d . P u r s u a n t to t h e j u d g m e n t , th e w if e b e g a n

r e c e iv in g h e r s h a re o f th e h u s b a n d ’s d is p o s a b le r e tir e d p a y . T h i s a m o u n t r a n g e d f r o m a p p r o x im a te ly

$ 7 5 0 to $ 7 8 5 p e r m o n th . L a t e r, h o w e v e r , th e h u s b a n d o b ta in e d c iv il s e rv i c e e m p l o y m e n t w ith t h e

f e d e r a l g o v e rn m e n t. I d . a t 1 0 1 1 . L i k e v e t e r a n s ’ d i s a b il i t y b e n e f i t s , t h e h u s b a n d ’ s c iv i l s e rv i c e p a y
h a d th e e f fe c t o f sig n ific a n tly r e d u c in g th e h u s b a n d ’s m ilita ry r e tire m e n t b e n e fits b e c a u s e o f a

f e d e r a l s ta tu te re q u ir in g a “ d u a l c o m p e n s a tio n o ff s e t.” I d . ( c itin g 5 U .S . C . § 5 5 3 2 ( b ) ) . E s se n tia lly ,

th i s d u a l c o m p e n s a tio n o f fs e t r e d u c e d t h e h u s b a n d ’ s d i s p o s a b l e r e tir e d p a y b y o n e h a l f . I d .



                         T h e w if e re s p o n d e d b y f ilin g a p e t itio n f o r o r d e r to s h o w c a u s e in w h i c h s h e c l a im e d

t h a t h e r s h a r e o f t h e h u s b a n d ’ s re t ir e m e n t p a y s h o u l d n o t b e r e d u c e d b y t h e d u a l c o m p e n s a ti o n o f fs e t.

G a d d is , 9 5 7 P .2 d a t 1 0 1 1 . T h e t r ia l c o u rt g r a n te d th e re lie f s o u g h t a n d e n te re d a n o r d e r r e q u ir in g

th e h u s b a n d to c o n tin u e p a y in g th e a m o u n t o f $ 7 5 0 p e r m o n th to th e w if e . I d . T h e h u s b a n d

a p p e a le d , c o n te n d in g th a t M a n s e ll p r o h ib ite d th e tr ia l c o u rt f r o m d iv id in g r e tir e m e n t b e n e f its th a t

t h e h u s b a n d h a d w a i v e d i n o r d e r to r e c e iv e c i v i l s e r v i c e c o m p e n s a ti o n . I d . a t 1 0 1 2 . T h e a p p e l l a t e

c o u rt re je c te d th is a rg u m e n t, re a s o n in g th a t



                         [ t h e h u s b a n d ’s ] c o n te n tio n , w h ic h e s s e n t ia l ly c a l ls f o r a d e f a c to
                         m o d if ic a ti o n o f th e d is s o l u t io n d e c r e e ’s c o m m u n ity p r o p e r ty
                         a llo c a tio n s , is in c o n s is te n t w i t h A r i z o n a l a w . I n A r iz o n a , “ [ a ] d e c r e e
                         o f d is s o lu tio n o f m a rr ia g e . . . is fin a l w h e n e n te re d , s u b je c t to th e
                         rig h t o f a p p e a l.” A .R .S . § 2 5 - 3 2 5 . P r o v is io n s in a d e c r e e “ a s to
                         p r o p e r ty d i s p o s i t i o n m a y n o t b e re v o k e d o r m o d i f i e d , u n l e s s t h e c o u rt
                         fin d s th e e x is te n c e o f c o n d i tio n s th a t j u s t i f y th e re o p e n in g o f a
                         ju d g m e n t u n d e r th e law s o f th is sta te.” § 2 5 -3 2 7 (A ). A s o u r su p re m e
                         c o u rt h a s e m p h a s iz e d , “ [ t ] h e w e ll - e s ta b l i s h e d r u l e is th a t p r o p e r ty
                         s e ttle m e n t s a r e n o t s u b j e c t t o m o d if ic a tio n o r t e rm in a tio n .”
                         D e G r y s e v . D e G r y s e , 1 3 5 A riz . 3 3 5 , 3 3 8 , 6 6 1 P .2 d 1 8 5 , 1 8 8
                         ( 1 9 8 3 ) . . . . “ T h e n e e d f o r f in a l ity a n d s ta b i lity i n m a r r ia g e a n d f a m ily
                         la w is g re a t. A b s e n t e x p re s s a u th o riz a tio n . . . o r a fin d in g o f
                         ‘ e x t r a o r d in a r y c ir c u m s ta n c e s ’ a s c o n t e m p l a te d b y r u le 6 0 ( c ) ( 6 ) , a
                         p r o p e r ty s e tt l e m e n t c a n n o t b e d i s tu r b e d . ” D e G r y s e , 1 3 5 A r i z . a t 3 3 8 ,
                         6 6 1 P .2 d a t 1 8 8 . . . .

                                        T h e s e p r in c i p l e s s tro n g ly s u p p o rt th e tria l c o u rt’s im p lic it
                         re fu s a l to e s s e n tia lly m o d if y th e d e c r e e in th is c a s e b y re d u c in g [th e
                         w i f e ’ s ] c o m m u n ity p r o p e rty in te re s t in [ th e h u s b a n d ’s ] r e tir e m e n t p a y
                         d u e to a p o s t- d e c r e e c h a n g e i n c i r c u m s ta n c e s u n ila te r a lly i m p o s e d b y
                         [ t h e h u s b a n d ] . . . . In [ I n r e M a r r ia g e o f C r a w f o r d , 8 8 4 P .2 d 2 1 0
                         (A riz . C t. A p p . 1 9 9 4 )], a so m e w h a t a n a lo g o u s c a s e , w e h e ld th a t a
                         h u s b a n d c o u ld n o t d iv e s t h is f o r m e r s p o u s e o f a c o m m u n ity p r o p e r ty
                         in te r e s t in a c c r u e d m ilita ry r etire m e n t b e n e fits b y v o lu n ta rily
                         r e li n q u i s h i n g t h o s e b e n e f it s p o s t - d e c r e e i n o r d e r t o r e c e iv e a l u m p
                         s u m S p e c i a l S e p a r a ti o n B e n e f it , s ta t i n g : “ A n e m p l o y e e s p o u s e
                         c a n n o t d e f e a t th e n o n e m p lo y e e s p o u s e ’ s in te r e s t i n r e t ir e m e n t
                         b e n e f its b y in v o k in g a c o n d itio n w h o lly w ith in h is o r h e r c o n tr o l.”
                         [C ra w fo rd , 8 8 4 P .2 d a t 2 1 3 ].

                                         N e i t h e r th e [F o r m e r S p o u s e s ’ P r o te c tio n A c t] n o r M a n s e ll
                         c o m    p e ls a d iffe re n t c o n c lu s io n h e r e . N o th in g in th e A c t s u g g e s ts th a t
                         a c o   u rt’ s f in a l a w a rd o f a c o m m u n ity p r o p e rty in te re s t in r e tir e m e n t
                         p a y     m u s t b e a lte re d w h e n th e m i l ita r y r e tir e e o b ta in s c iv i l s e rv i c e
                         e m p    l o y m e n t p o s t - d e c r e e . A l t h o u g h t h e A c t p r e c lu d e s a s t a te c o u r t
                         fro m         d iv id in g re tire m e n t p a y w a iv e d p u rs u a n t to th e d u a l
                         c o m     p e n s a tio n o f f s e t,   th      e tr ia l   c o u rt d id n     o t d o s o in th is c a se . R a th e r ,
                         th e     1 9 9 4 d is so lu tio n           d    e cr ee      q u a n tifie d      w i th c e r t a i n t y [ t h e w i f e ’ s ]
                         c o m     m u n i t y p r o p e r ty     in       te re st    in [th e h u      s b a n d ’ s ] m i li ta r y r e t ir e m e n t
                         b e n   e fits b y a w a rd in g          h     e r o n e     -h a lf o f t h   o s e b e n e fits “ a s o f F e b ru a r y
                         1 9 9   4 .” . . .

                                        A t th e t im e o f th e d e c r e e , th e r e w a s n o d u a l c o m p e n s a tio n
                         o ffse t b e c a u s e h u s b a n d h a d n o t y e t o b ta in e d c iv il s e rv ic e
                         e m p lo y m e n t. W h e n h e s u b s e q u e n tly d id , th e d e c r e e a lr e a d y h a d
                         e s ta b l is h e d [th e w ife ’s ] f ix e d in te re s t in th e m ilita r y r e t ir e m e n t
                         b e n e f i t s . [ T h e h u s b a n d ] d e l i b e r a te ly f r u s t r a te d th e d e c re e b y
                         v o lu n ta r ily w a iv in g r e tir e m e n t b e n e f its w h ic h th e c o u r t h a d v e s te d in
                         [ t h e w ife ]. H e c o u ld n o t re d u c e th a t v e s te d in te re s t b y u n ila te ra lly
                         o b ta in in g c iv i l s e rv i c e e m p l o y m e n t p o s t- d e c r e e . . . . A s th e M is s o u r i
                         c o u rt o f a p p e a ls sta te d in a s im ila r c a s e :

                                         I n t h e p r e s e n t c a s e th e t r ia l c o u r t a w a r d e d [ t h e w i f e ]
                                         a p e r c e n ta g e o f d i s p o s a b l e r e tir e d p a y a s c a lc u l a te d a t
                                         t h e tim e o f th e d e c r e e . [ T h e w if e ’ s ] s h a re in [ th e
                                         h u s b a n d ’s ] p e n s io n w a s fin a l ly d e t e rm in e d o n t h e d a te
                                         o f t h e d e c r e e a s to a m o u n t s w h i c h h a d n o t a t t h a t t i m e
                                         b e e n w a iv e d a n d , t h u s , th e d e c r e e d i d n o t v i o l a te
                                         M a n s e ll b y d is tr ib u tin g w a iv e d a m o u n ts . T h e tria l
                                         c o u r t f in a l ly d e t e r m i n e d [ th e w i f e ’ s ] i n t e r e s t in t h i s
                                         m a rita l a s se t.



G a d d is , 9 5 7 P . 2 d a t 1 0 1 2 - 1 3 ( q u o t in g I n r e M a r r ia g e o f S t r a s s n e r , 8 9 5 S . W .2 d 6 1 4 , 6 1 8 ( M o . C t.

A p p . 1 9 9 5 ) ( o th e r c ita tio n s o m itte d )) .



                         B a s e d o n th e d e c is io n s o f D e x t e r v . D e x t e r , 6 6 1 A .2 d 1 7 1 ( M d . C t. S p e c . A p p .) , c e r t .

d e n ie d , 6 6 8 A .2 d 3 6 ( M d . 1 9 9 5 ) , a n d I n r e M a r r ia g e o f G a d d is , 9 5 7 P .2 d 1 0 1 0 ( A r iz . C t. A p p .

1 9 9 7 ) , c e r t. d e n ie d , 1 1 9 S . C t. 7 3 ( 1 9 9 8 ) , th e a r g u m e n t c o u ld b e m a d e in th e p re s e n t c a s e th a t th e

H u s b a n d h a s im p e rm is s ib ly im p a i r e d t h e W if e ’ s v e s te d in te re s t in h is m ilita ry re tire m e n t b e n e fits .

I n a c c o r d a n c e w i t h t h e r e a s o n i n g o f th e s e d e c i s i o n s , t h e W i f e ’ s in t e r e s t in t h e H u s b a n d ’ s m i li ta r y

r e t ir e m e n t b e n e f its w o u ld h a v e v e s te d i n D e c e m b e r 1 9 9 6 w h e n th e t r ia l c o u r t e n t e r e d t h e f in a l

d i v o r c e d e c r e e i n c o rp o r a ti n g t h e p r o v i s i o n s o f th e p a r ti e s ’ M D A o r , a t th e v e r y l a te s t , i n 1 9 9 7 w h e n

t h e W i f e b e g a n r e c e iv i n g h e r p o r ti o n o f th e H u s b a n d ’ s r e ti r e m e n t b e n e f i t s . O n c e t h e W i f e ’ s i n t e r e s t

v e s te d , th e a r g u m e n t g o e s , th e H u s b a n d c o u ld n o t ta k e a n y s u b s e q u e n t a c tio n th a t w o u ld im p a ir th e

W if e ’ s v e s t e d in te r e s t .



                         T h i s r e a s o n i n g p r e s e n t s a n a p p e a l i n g a lt e rn a ti v e f o r d e a li n g w i t h t h e s e p r o b l e m a t i c

c a s e s . N e v e r th e l e s s , w e d e c l in e t o a d o p t i t i n t h e p r e s e n t c a s e b e c a u s e w e b e l i e v e t h a t w e a r e b o u n d

b y th e p r e c e d e n t w e e s ta b lis h e d in G illila n d v . S ta n le y , N o . 0 2 A 0 1 - 9 6 0 3 - G S - 0 0 0 5 6 , 1 9 9 7 W L
1 8 0 5 8 7 (T e n n . A p p . A p r. 1 6 , 1 9 9 7 ) (n o p e r m . a p p . file d ), a n d , fu rth e r, b e c a u se w e b e lie v e th a t th e

la w   o f t h i s s t a te m o r e c lo s e l y c o n f o r m s to t h a t s e t f o r th b y t h e K a n s a s a p p e l l a te c o u r t i n I n r e

M a r r ia g e o f P ie r c e , _ _ _ P . 2 d _ _ _ , 1 9 9 9 W L 4 6 0 9 5 2 ( K a n . C t. A p p . 1 9 9 9 ) .



                        A c c o r d i n g l y , t h e t r i a l c o u r t ’ s ju d g m e n t i s a ff i r m e d , a n d t h i s c a u s e is re m a n d e d f o r

fu rth e r p r o c e e d in g s c o n s i s t e n t w ith th is o p in io n . C o s ts o f th is a p p e a l a re ta x e d to th e W if e , f o r

w h ic h e x e c u tio n m a y is su e if n e c e s s a r y .



                                                                                      _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
                                                                                      F A R M E R , J.



_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
C R A W F O R D , P .J ., W .S . ( C o n c u r s )



_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
L IL L A R D , J . ( C o n c u r s )